Exhibit 3.2 THE AMENDED AND RESTATED BY-LAWS of SPAR Group, Inc. A Delaware Corporation As Adopted, Restated, Effective and Dated as of May 18, 2004, and As Further Amended Through November 10, 2011 As Amended Through November 10, 2011 SPAR Group By-Laws NewYork01 921370v8 TABLE OF CONTENTS Section Title Page ARTICLE I. CERTIFICATE, BY-LAWS, AGENT and OFFICES 1 Section 1.01. Certificate of Incorporation 1 Section 1.02. By-Laws and Restatement 1 Section 1.03. Registered Agent 1 Section 1.04. Registered Office 1 Section 1.05. Chief Executive Office 1 Section 1.06. Other Offices 1 ARTICLE II. Meetings of Shareholders 1 Section 2.01. Annual Meetings 1 Section 2.02. Special Meetings 2 Section 2.03. Notice of Meeting 2 Section 2.04. Quorum and Manner of Participation; Treasury Stock. 2 Section 2.05. Adjournments 2 Section 2.06. Inspectors 2 Section 2.07. Voting 3 Section 2.08. Proxies. 3 Section 2.09. Action by Written Consent 3 Section 2.10. List of Shareholders 3 Section 2.11. Stockholder Proposals and Nominations 4 ARTICLE III. Board 5 Section 3.01. Number 5 Section 3.02. Power 5 Section 3.03. Term of Office 5 Section 3.04. Vacancies and Additional Directorships 5 Section 3.05. Meetings. 5 Section 3.06. Quorum, Manner of Participation and Voting. 5 Section 3.07. Action by Written Consent 6 Section 3.08. Resignation of Directors 6 Section 3.09. Removal of Directors 6 Section 3.10. Compensation of Directors 6 ARTICLE IV. Committees of the Board 6 Section 4.01. Standing Committees, Designation of Additional Committees, Etc 6 Section 4.02. Committee Charters, Powers, Etc. 6 Section 4.03. Appointment and Term 7 Section 4.04. Committee Chairman 7 Section 4.05. Meetings, Notices and Records 7 Section 4.06. Quorum, Manner of Participation and Voting. 7 Section 4.07. Action by Written Consent 8 Section 4.08. Resignations 8 Section 4.09. Removal 8 Section 4.10. Vacancies 8 Section 4.11. Compensation 8 As Amended Through November 10, 2011 SPAR Group By-Laws NewYork01 921370v8 -i- TABLE OF CONTENTS Section Title Page ARTICLE V. Officers 8 Section 5.01. Positions, Election, Executives, Etc 8 Section 5.02. Term of Office, Resignation and Removal 9 Section 5.03. Vacancies 9 Section 5.04. General Authority, Etc 9 Section 5.05. The Chairman 9 Section 5.06. The Vice Chairman 9 Section 5.07. The Chief Executive Officer 9 Section 5.08. The Chief Financial Officer 9 Section 5.09. The President 10 Section 5.10. Senior, Executive and other Vice Presidents 10 Section 5.11. Assistant or other Vice Presidents 11 Section 5.12. The Secretary 11 Section 5.13. Assistant Secretaries 11 Section 5.14. The Treasurer 11 Section 5.15. The Controller 12 Section 5.16. Assistant Treasurers 12 Section 5.17. Compensation of Officers 12 Section 5.18. Surety Bonds 12 ARTICLE VI. INDEMNIFICATION 13 Section 6.01. Certain Defined Terms. 13 Section 6.02. Persons Indemnified 14 Section 6.03. Notice of Proceeding 14 Section 6.04. Defense Counsel 14 Section 6.05. Right to Indemnification, Etc 14 Section 6.06. Right to Advancement of Expenses 14 Section 6.07. Determination of Right to Indemnification 15 Section 6.08. Indemnification on Success 15 Section 6.09. Payment Claims to Recover Losses and Expenses 15 Section 6.10. Suits Brought by an Indemnitee 15 Section 6.11. Suits on Payment Claims, Etc 15 Section 6.12. Indemnification Enforcement Expenses 15 Section 6.13. Indemnitee's Proper Conduct 15 Section 6.14. Continuation of Rights 15 Section 6.15. Non-Exclusivity of Rights 16 Section 6.16. Insurance 16 Section 6.17. Indemnification of Officers, Employees and Agents of the Corporation 16 Section 6.18. Savings Clause 16 Section 6.19. Changes in Indemnification Rights 16 Section 6.20. Contractual and Beneficial Rights 16 As Amended Through November 10, 2011 SPAR Group By-Laws NewYork01 921370v8 -ii- TABLE OF CONTENTS Section Title Page ARTICLE VII. Shares 16 Section 7.01. Certificates 16 Section 7.02. Use of Pre-Signed Certificates 17 Section 7.03. Subscriptions 17 Section 7.04. Transfer of Shares 17 Section 7.05. Returned Certificates 17 Section 7.06. Lost Stock Certificates 17 ARTICLE VIII. Record Dates and Dividends 18 Section 8.01. Record Dates 18 Section 8.02. Dividends 18 ARTICLE IX. Miscellaneous Corporate Powers and Restrictions 18 Section 9.01. Execution of Instruments Generally 18 Section 9.02. Transactions with Interested Parties 18 Section 9.03. Deposits 19 Section 9.04. Checks, Notes, Etc 19 Section 9.05. Proxies 19 Section 9.06. Fiscal Year 19 Section 9.07. Corporate Seal 19 ARTICLE X. Amendments and Interpretation 19 Section 10.01. Amendments 19 Section 10.02. Notices, Electronic Messages, Copies, Etc 19 Section 10.03. Number and Gender 20 Section 10.04. Section and Other Headings 20 Section 10.05. Severability 20 Section 10.06. Conflicting Provisions of the Certificate of Incorporation and Applicable Law 20 Section 10.07. Applicable Law 20 Section 10.08. Non-Exclusive Provisions 20 As Amended Through November 10, 2011 SPAR Group By-Laws NewYork01 921370v8 -iii- TABLE OF DEFINITIONS Section Term
